                                           Case 3:20-cv-03275-JD Document 20 Filed 03/22/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WILLIAM DAVID BUSH,                                Case No. 20-cv-03275-JD
                                                        Plaintiff,
                                   8
                                                                                            ORDER RE OSC AND DISMISSING
                                                 v.                                         COMPLAINT
                                   9

                                  10     BROWN FARMS, et al.,                               Re: Dkt. No. 19
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          In May 2020, pro se plaintiff William David Bush sued defendants Brown Farms, the City

                                  14   of Santa Rosa, and 20 Doe defendants, for alleged violations of the Clean Water Act, 33 U.S.C. §

                                  15   1251 et seq. Dkt. No. 1. Defendants have moved to dismiss the complaint under Federal Rule of

                                  16   Civil Procedure 12(b)(6). Dkt. No. 6. As detailed in the Court’s recent Order to Show Cause, the

                                  17   case was referred to a magistrate judge for an early settlement conference at the parties’ joint

                                  18   request, but the conference was not held because Bush failed to appear. Dkt. No. 19 (Order to

                                  19   Show Cause). The magistrate judge ordered Bush to show cause in writing by December 4, 2020,

                                  20   for not appearing and for failing to submit a required settlement conference statement. Dkt. No.

                                  21   18. Bush never responded to the order to show cause, and so the Court ordered Bush to show

                                  22   cause in writing by March 18, 2021, why this case should not be dismissed for failure to adhere to

                                  23   multiple court orders. Dkt. No. 19. The Court advised Bush that failure to file an adequate

                                  24   response would result in dismissal under Federal Rule of Civil Procedure 41(b), id., but he still did

                                  25   not file a response of any kind by the deadline or afterwards.

                                  26          Rule 41(b) provides the Court with authority to dismiss a case for failure to comply with

                                  27   any of its orders. Fed. R. Civ. P. 41(b); see Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.

                                  28   1992). “In determining whether to dismiss a claim for failure to prosecute or failure to comply
                                            Case 3:20-cv-03275-JD Document 20 Filed 03/22/21 Page 2 of 3




                                   1   with a court order, the Court must weigh the following factors: (1) the public's interest in

                                   2   expeditious resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of

                                   3   prejudice to defendants/respondents; (4) the availability of less drastic alternatives; and (5) the

                                   4   public policy favoring disposition of cases on their merits.” Pagtalunan v. Galaza, 291 F.3d 639,

                                   5   642 (9th Cir. 2002) (citing Ferdik, 963 F.3d at 1260-61).

                                   6          These factors weigh in favor of dismissal. Bush failed to appear at the settlement

                                   7   conference set by the magistrate judge pursuant to the Court’s order referring the case to a

                                   8   settlement conference, see Dkt. No. 14, or to file a required statement in advance of the

                                   9   conference. He also failed to show cause for these failures as ordered by the magistrate judge, and

                                  10   then also did not respond to the Court’s Order to Show Cause by the required deadline. With

                                  11   respect to the first factor, “the public’s interest in expeditious resolution of litigation always favors

                                  12   dismissal.” Yourish v. Cal. Amplifier, 191 F.3d 983, 990 (9th Cir. 1999). For the second factor,
Northern District of California
 United States District Court




                                  13   the Court must be able to manage its docket “without being subject to routine noncompliance of

                                  14   litigants.” Pagtalunan, 291 F.3d at 642; see also Ferdik, 963 F.2d at 1261 (discussing that non-

                                  15   compliance with a court’s order diverts “valuable time that [the court] could have devoted to other

                                  16   major and serious criminal and civil cases on its docket.”). For the third factor, due to Bush’s

                                  17   failure to respond to the magistrate judge or the Court’s orders to show cause, “he has offered no

                                  18   explanation for his failure[s]. This weighs strongly in favor of dismissal.” Feinberg-Tomahawk v.

                                  19   City & Cty. of San Francisco, No. 14-CV-02275-JD, 2014 WL 3752031, at *2 (N.D. Cal. July 29,

                                  20   2014) (citing Espinosa v. Washington Mut. Bank, No. C 10–04464 SBA, 2011 WL 334209, at *2

                                  21   (N.D.Cal. Jan. 31, 2011)).

                                  22          With respect to the fourth factor, the Court already issued an Order to Show Cause, which

                                  23   provided Bush with an additional opportunity to explain his failure to participate in the court-

                                  24   ordered settlement process. See Dkt. No. 19. The Court’s issuance of the Order to Show Cause

                                  25   satisfies the consideration of less drastic sanctions requirement. See Ferdik, 963 F.2d at 1262.

                                  26   Although the fifth factor -- the public policy favoring disposition of cases on their merits -- might

                                  27   weigh against dismissal, on its own, the cumulative weight of the other factors overrides it. See

                                  28   Pagtalunan, 291 F.3d at 643 (finding district court did not abuse its discretion in dismissing case
                                                                                           2
                                           Case 3:20-cv-03275-JD Document 20 Filed 03/22/21 Page 3 of 3




                                   1   where three of the five factors weighed in favor of dismissal).

                                   2             Because the relevant factors point decisively toward dismissal, the complaint is dismissed

                                   3   without prejudice. Defendants’ motion to dismiss is terminated as moot, and the case is ordered

                                   4   closed.

                                   5             IT IS SO ORDERED.

                                   6   Dated: March 22, 2021

                                   7

                                   8
                                                                                                     JAMES DONATO
                                   9                                                                 United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
